Citation Nr: 0918332	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  08-02 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to serviced connection for tinnitus.

3.  Entitlement to service connection for a respiratory 
disorder, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to May 
1946, and from October 4, 1950, to October 17, 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for bilateral hearing 
loss, tinnitus, and a respiratory disorder.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss and tinnitus 
first manifested many years after service and are not related 
to his service or to any aspect thereof.

2.  The Veteran as likely as not was exposed to asbestos 
during service.

3.  Resolving all reasonable doubt in the Veteran's favor, 
asbestosis had its onset in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.308, 3.309, 3.385 (2008).

3.  Asbestosis is due to or the result of asbestos exposure 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In a March 2006 letter, prior to the initial adjudication of 
his claims, the RO notified the Veteran of the elements 
necessary to establish his claims of service connection for 
bilateral hearing loss, tinnitus, and a respiratory disorder.  
The letter notified him of the first element, i.e., that the 
evidence needed to show that the disabilities were related to 
service.  The letter also satisfied the second and third 
elements because they advised him of the evidence he was 
responsible for submitting and identified the evidence that 
VA would obtain.

Notice requirements also apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's claim was readjudicated in December 
2007, after providing him with an opportunity to respond to 
the notice.  Furthermore, the Veteran was told it was his 
responsibility to support the claims with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.  

The Board notes further that the Veteran was provided notice 
in March 2006 that a disability rating or an effective date 
for the award of benefits will be assigned if the benefits 
sought are awarded, as required by Dingess.  Thus, adequate 
notice was provided to the appellant with respect to his 
claims for service connection prior to the transfer and 
certification of the Veteran's case to the Board that 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

As to VA's duty to assist, VA afforded the Veteran a VA 
examination with respect to the claims for service connection 
for bilateral hearing loss and tinnitus in August 2006.  
While the Veteran was not afforded an examination with 
respect to his claim for service connection for a respiratory 
disorder, the Board concludes that an examination is 
unnecessary, given the favorable disposition of the claim.  
VA has associated with the claims folder the Veteran's 
service treatment records, together with the records of his 
post-service medical care.  He was offered the opportunity to 
testify before the Board but he withdrew his request in March 
2009.  The Board finds these actions have satisfied VA's duty 
to assist with respect to his claims for service connection 
and that no additional assistance is required.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss and tinnitus, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A.  Hearing Loss and Tinnitus

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The Veteran contends that his current bilateral hearing loss 
and tinnitus are the result of acoustic trauma sustained in 
service.  Specifically, he asserts that his hearing loss and 
tinnitus are related to the "big guns" that were fired on 
the ship on which he was stationed in service.  He asserts 
that he was not prescribed hearing protection in service.

The Veteran's service treatment records do not show clinical 
evidence of hearing loss at any time during active service.  
See 38 C.F.R. § 3.385 (2008).  Audiological examination on 
every occasion in service and on separation from service 
revealed 15/15 whisper voice testing, or normal hearing.  His 
service records additionally do not demonstrate that he 
participated in combat.  As there is no evidence that the 
Veteran participated in combat, he may not be presumed to 
have been exposed to acoustic trauma in service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Even if the Veteran was exposed to 
acoustic trauma in service, a nexus between his current 
bilateral hearing loss and the in-service exposure to 
acoustic trauma must be shown.

Records associated with the Veteran's service in the Navy 
Reserves also demonstrate normal hearing.  On enlistment 
examination in January 1976, and on re-enlistment in June 
1978, the Veteran's hearing again was 15/15, by whisper voice 
testing.

The first post-service medical evidence showing treatment for 
hearing loss is not dated until September 2000, when the 
Veteran requested referral to the audiology clinic because 
his hearing aids were three years old and no longer 
functioning.  Audiological evaluation in November 2000 
revealed mild to profound sensorineural hearing loss, 
bilaterally.  Hearing aids were ordered.  Records dated in 
December 2000 show that the Veteran was seen for hearing aid 
evaluation and that he was counseled on the use and care of 
the hearing aids.  He was instructed to return to the clinic 
as needed.  Subsequent records dated in May 2001 and in April 
2002 show that the Veteran was wearing hearing aids and that 
he reported that they were functioning well.  At no time did 
any treating provider relate the Veteran's hearing loss to 
his active service.

The Veteran underwent VA audiological examination in August 
2006.  At the time of the examination, he reported a 5- to 6-
year history of decreased hearing that he could not relate to 
a specific incident or accident.  He described experiencing 
difficulty hearing his spouse, hearing his television and 
church sermons, as well as other lectures, and at social 
gatherings.  He also reported experiencing occasional 
tinnitus that he described as an intermittent ringing sound 
that occurred only after being around loud noises.  The 
tinnitus did not affect his sleep or concentration.  He could 
not recall when he first began to experience tinnitus.  He 
reported a history of military noise exposure consisting of 
general on-ship noises and gunfire aboard the ship, for which 
he had not worn hearing protection.  Following service, he 
worked in a power plant for 15 years, a textile mill for 21 
years, and in construction.  He had worn hearing protection 
in his civilian occupations.  Recreational activities that 
were significant for noise exposure included woodworking and 
lawn care, for which he had sometimes worn hearing 
protection.

Audiometric examination demonstrated bilateral hearing loss 
that comports with VA requirements for consideration as a 
disability.  38 C.F.R. § 3.385.  In addressing whether it was 
as likely as not that the Veteran's current bilateral hearing 
loss and tinnitus were related to acoustic trauma in service, 
the examiner determined that they were not.  The examiner 
reasoned that because the Veteran reported decreased hearing 
only in recent years, and there was no record of hearing loss 
for many years after his separation from service, it was less 
likely than not that this hearing loss or tinnitus were 
related to noise exposure in service.

Given the length of time between his separation from service 
and the initial record of diagnosis, the Veteran is not 
entitled to service connection for bilateral hearing loss or 
tinnitus on a presumptive basis.  Additionally, in view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's bilateral hearing 
loss or tinnitus.  Rather, the evidence of record only weighs 
against such a finding.  Thus, service connection for 
bilateral hearing loss and tinnitus is not warranted.

The Board has considered the Veteran's assertions that his 
hearing loss and tinnitus are related to his service.  
However, to the extent that the Veteran ascribes his current 
hearing loss to exposure to noise in service, his opinion is 
not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's current bilateral hearing loss and tinnitus 
first manifested many years after service and are not related 
to his active service or any incident therein.  As the 
preponderance of the evidence is against the claims for 
service connection for hearing loss and tinnitus, the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Respiratory Disorder

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The Veteran contends that he was exposed to asbestos while he 
was stationed aboard naval ships during the 1940's.  He 
acknowledges that he was not exposed to asbestos as a result 
of his in-service duties but asserts that the pipes above his 
bunk were insulated with asbestos and that due to the 
proximity of his bunk to the pipes, he was exposed to 
asbestos.  This alleged exposure to asbestos later resulted 
in his development of a respiratory disorder.  Significantly, 
pre-service and/or post-service records do not demonstrate 
occupational or other asbestos exposure.  

The Veteran's service personnel records indicate that he 
served aboard the U.S.S. Cannon from September 1943 to 
December 1944.  His records do not demonstrate that he was 
exposed to asbestos as a part of his duties.  The Board, 
however, finds that the Veteran's contentions regarding in-
service exposure to asbestos while serving aboard the U.S.S. 
Cannon are both credible and plausible.  Therefore, the Board 
finds that it is as likely as not that the Veteran was 
exposed to asbestos in service.  However, mere exposure to a 
potentially harmful agent is insufficient to be eligible for 
VA disability benefits.  The question in a claim such as this 
is whether disabling harm ensued.  The medical evidence must 
show not only a currently diagnosed disability, but also a 
nexus, that is, a causal connection, between this current 
disability and the exposure to asbestos in service.  Hickson 
v. West, 12 Vet. App. 247 (1999).

The Veteran's service treatment records are negative for any 
complaints, findings, or diagnosis of chronic pulmonary 
disorders, including chronic obstructive pulmonary disease 
(COPD) and asbestosis or any other asbestos-related disease.  

The Veteran reports that he was diagnosed with asbestosis 
"many years ago."  The first clinical evidence of findings 
consistent with asbestosis is dated in February 1995.  X-ray 
examination of the chest at that time revealed mild bilateral 
lateral thoracic wall pleural thickening with multiple small 
irregular opacities identified in the inferior half of each 
lung.  There was also visceral pleural thickening in the 
minor and major fissures.  The impression was "findings 
compatible with pulmonary asbestosis."

The next clinical evidence pertaining to pulmonary problems 
is not dated until April 2004.  X-ray examination of the 
chest in April 2004 revealed a mild patchy density in the 
right infrahilar region of the lungs.  A small focal density 
was also seen projected over the right upper lung zone.  The 
infrahilar density was felt to possibly represent fibrosis.  
A mild infiltrate was felt to be less likely but could not be 
excluded.  The small focal density was suggestive of a small 
parenchymal scar or possible granuloma, although definite 
calcification was not seen.  Three-month follow up was 
recommended to confirm stability.

A May 2004 treatment record notes that the Veteran had had 
COPD for 6 to 8 years, of which he reportedly had been 
unaware.  He reported, however, that he had had asbestosis 
for "many years."  Based upon the April 2004 X-ray, 
however, the clinical findings were felt to be consistent 
with COPD.  

Repeat X-ray examination of the chest in June 2004 revealed 
linear atelectasis in the right lower lobe but no other 
changes.  This change was determined to be of no immediate 
significance and he was instructed to continue nebulizer 
treatment for COPD.  Subsequent records dated to December 
2005 show continued treatment for COPD and one episode of 
bronchitis.

On April 2008 examination for the purpose of obtaining aid 
and attendance benefits, the physician's assistant working 
with the Veteran's private physician confirmed the Veteran's 
diagnosis of asbestosis.

Given that the Veteran as likely as not was exposed to 
asbestos in service, and he was diagnosed with an asbestos-
related pulmonary disease as recently as April 2008, the 
Board finds it as likely as not that the Veteran's asbestosis 
is proximately due to or the result of in-service asbestos 
exposure.  As such, service connection is warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a respiratory disorder (asbestosis) is 
granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


